

Exhibit 10.4
 
EMPLOYMENT AND
NON-COMPETITION AGREEMENT
 
This Employment and Non-competition Agreement (this “Agreement”) is made as of
December 31, 2010, between First Financial Bancorp., an Ohio corporation (the
“Company”), and Gregory A. Gehlmann (“Employee”).
 
WHEREAS, the Company and Employee (each, the “Party,” and together, the
“Parties”) were parties to an employment and non-competition agreement dated on
or about June 6, 2005 and any amendments thereto (the “Prior Agreement”); and
 
WHEREAS, the Parties desire to terminate the Prior Agreement and enter into a
new agreement as provided herein.
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
§ 1. Employment. The Company hereby agrees to continue to employ Employee, and
Employee hereby agrees to continue his employment with the Company, upon the
terms and subject to the conditions described in this Agreement.
 
§ 2. Term. The term of Employee’s employment with the Company pursuant to this
Agreement shall begin on January 1, 2011 (the “Effective Date”) and shall
continue until April 30, 2012 (the “Initial Term”), unless sooner terminated
pursuant to § 6 of this Agreement. The term of this Agreement shall renew
automatically for successive one-year periods after the Initial Term (the
“Renewal Terms”), unless and until terminated by either the Company or Employee
at the end of the Initial Term or any Renewal Term, as applicable, upon not less
than ninety (90) days’ prior written notice given by either Party prior to the
end of the Initial Term or any Renewal Term, as applicable (it being understood
that non-renewal of this Agreement shall not result in a termination of
employment unless the Party providing such notice of non-renewal also specifies
in such notice that Employee’s employment shall terminate at the expiration of
the then-current term). The Initial Term and all Renewal Terms, if any, shall
constitute the “Term,” unless sooner terminated pursuant to § 6 of this
Agreement. Notwithstanding the foregoing, in the event of the consummation of a
“Change in Control” of the Company (as defined below), the Term shall be the
two-year period following the consummation of such Change in Control.
 
§ 3. Services. During the Term, Employee shall be employed as the Executive Vice
President and Corporate General Counsel of the Company or in a position that is
comparable in all material respects to such position in responsibility and for
which Employee is suited by education and background. During the Term, Employee
shall report directly to the Chief Executive Officer of the Company or to such
other person as may be designated by the Chief Executive Officer from time to
time (the “Reporting Person”) and shall perform such services and be responsible
for such activities consistent with Employee’s then-current position with the
Company as may be reasonably assigned to him from time to time by the Reporting
Person or the Board of Directors of the Company (the “Board”) or a duly
authorized Board committee, subject to the business policies and operating
programs, budgets, procedures, and directions established from time to time by
the Company (the “Services”). Employee shall devote his best efforts and full
business and professional time, attention, energy, loyalty, and skill to
rendering the Services, seeing to the business affairs of the Company, and
advancing the Company’s interests.

 

--------------------------------------------------------------------------------

 

§ 4. Compensation.
 
(A)        Base Compensation. As compensation for his Services during the Term,
the Company shall pay Employee a base salary at the annual rate of $295,000 (the
“Base Salary”), payable in accordance with the Company’s general policies and
procedures for payment of salaries to its executive officers as in effect from
time to time. Employee’s performance shall be reviewed by the Reporting Person
not less often than annually for the purpose of evaluating potential increases
in the Base Salary for recommendation to and approval by the Board or the
Compensation Committee of the Board (the “Compensation Committee”), but the
Company shall not be obligated to make any such increases.
 
(B)        Short-Term Bonus. With respect to each fiscal year of the Company
ending during the Term (including with respect to the fiscal year that includes
the Effective Date), Employee shall be eligible to participate in the Company’s
Annual Short-Term Bonus Plan or such other short-term bonus compensation plan
established by the Board or a Board committee as in effect from time to time
(the “Bonus Plan”). For purposes of the Bonus Plan, Employee’s target annual
bonus opportunity shall be equal to forty percent (40%) of the Employee’s annual
rate of Base Salary as in effect at the start of the fiscal year of the Company
to which the short-term bonus award relates (the “Target Bonus Amount”), with
the actual amount and terms and conditions of any such short-term bonus award to
be determined by the Compensation Committee consistent with and subject to the
terms of the Bonus Plan; provided, however, that, other than with respect to the
Target Bonus Amount, the terms of the Bonus Plan applicable to Employee shall be
comparable in all material respects to the terms applicable to the Company’s
executive officers generally. The bonus, if any, for each fiscal year shall be
paid to Employee by no later than the fifteenth (15th) day of the third (3rd)
month following the end of such fiscal year, unless the Company or Employee, as
applicable, shall elect to defer the receipt of such bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).
 
(C)        Long-Term Incentive Award Opportunity. With respect to each fiscal
year of the Company during the Term, Employee shall be eligible to be awarded a
long-term incentive award (“LTI Award”), with a target award opportunity having
a value (based on the grant date value of any such LTI Award, as determined in
accordance with the Company’s standard valuation methodology and procedures for
equity and equity-based awards as applied consistently with respect to other
executive officers of the Company) equal to forty-five percent (45%) of the Base
Salary. The actual amount and terms and conditions of any such LTI Award shall
be determined by the Compensation Committee consistent with and subject to the
terms of the applicable long-term incentive plan of the Company as in effect
from time to time.

 
-2-

--------------------------------------------------------------------------------

 

(D)        Employee Benefits. During the Term, Employee shall be eligible to
participate in the employee pension, including any supplemental pension and
savings plans as in effect from time to time, and welfare benefits and other
group employee benefits, such as sick leave, vacation, group disability and
health, life, and accident insurance and similar indirect compensation programs,
which may from time to time be offered generally to the Company’s executive
officers, subject in each case to the terms and conditions of the applicable
benefit plan or program.
 
§ 5. Confidentiality; Non-competition; Non-solicitation; Non-disparagement.
 
(A)        Confidentiality. Employee shall not, directly or indirectly, at any
time (whether during the Term or thereafter), disclose any Confidential
Information (as defined below) to any person, association or other entity (other
than the Affiliated Companies, as defined below), or use, or authorize or assist
any person, association or other entity (other than the Affiliated Companies) to
use, any Confidential Information, excepting only disclosures required by
applicable law; provided that if Employee believes that disclosure of
Confidential Information is required by applicable law, Employee shall promptly
(and in any event prior to such disclosure) give the Company notice of such
proposed disclosure and cooperate with the Company in all ways reasonably
requested by it in its efforts to obtain a protective order or otherwise limit
the scope of such disclosure to the extent the Company deems necessary or
appropriate. Upon termination of his employment with the Company (for any
reason), Employee shall promptly deliver to the Company all documents and other
materials containing any Confidential Information which are in his possession or
under his control.
 
(B)        Non-competition. During the Term and during the first six (6) months
of the Restricted Period (as defined below), other than following a termination
by the Company for Cause (as defined below) in which case this § 5(B) shall be
inapplicable, Employee shall not, directly or indirectly, whether individually
or as a shareholder or other owner, partner, member, director, officer,
employee, independent contractor, creditor or agent of any person (other than
for the Company), enter into, engage in, or promote or assist (financially or
otherwise), directly or indirectly, any business which provides any commercial
banking, savings banking, mortgage lending, or any similar lending or banking
services (the “Restricted Services”) anywhere in the geographic area consisting
of the states of the United States in which any of the Affiliated Companies
operate banking offices at any time during the Term (the “Restricted
Territory”). Notwithstanding the foregoing, ownership, for personal investment
purposes only, of 1% or less of the outstanding capital stock of a publicly
traded corporation shall not constitute a violation hereof. It is understood and
agreed that the practice of law shall not be considered one of the Restricted
Services, regardless of the location where such services are provided or the
recipient of such legal services.  Nothing in this Agreement shall prevent
Employee from providing legal services, either as an outside lawyer or as
in-house counsel, to any business, including businesses which provide commercial
banking, savings banking, mortgage lending. or any similar lending or banking
services.
 
-3-

--------------------------------------------------------------------------------



(C)        Non-solicitation of Clients. During the Term and during the
Restricted Period, Employee shall not, directly or indirectly, whether
individually or as a shareholder or other owner, partner, member, director,
officer, employee, independent contractor, creditor or agent of any person
(other than for the Company):
 
(1)         Solicit (as defined below) any person or entity located in the
Restricted Territory for the provision of any Restricted Services;
 
(2)         Solicit or attempt in any manner to persuade any client or customer
of any Affiliated Company to cease to do business, to refrain from doing
business or to reduce the amount of business which any client or customer has
customarily done or contemplates doing with any of the Affiliated Companies; or
 
(3)         interfere with or damage (or attempt to interfere with or damage)
any relationship between an Affiliated Company and any client or customer.
 
(D)        Non-solicitation of Employees; No Hire. During the Term and during
the Restricted Period, Employee shall not, directly or indirectly, whether
individually or as a shareholder or other owner, partner, member, director,
officer, employee, independent contractor, creditor or agent of any person
(other than for any Affiliated Company):
 
(1)         Solicit any employee, officer, director, agent or independent
contractor of any Affiliated Company to terminate his or her relationship with,
or otherwise refrain from rendering services to, any Affiliated Company, or
otherwise interfere or attempt to interfere in any way with any Affiliated
Company’s relationship with any of its employees, officers, directors, agents or
independent contractors; or
 
(2)         employ or engage any person who, at any time within the two-year
period immediately preceding such employment or engagement, was an employee,
officer or director of any Affiliated Company.
 
(E)         Non-disparagement. Employee shall not, directly or indirectly, at
any time (whether during the Term or thereafter), make any public statement
(oral or written), or take any other action, that is disparaging to any
Affiliated Company. The provisions of this § 5(E) shall not preclude Employee
from making truthful statements to correct any false statements made by any
Affiliated Company or any person acting on behalf thereof about Employee.

 
-4-

--------------------------------------------------------------------------------

 
 
(F)         Defined Terms. For purposes of this Agreement, the following terms
shall have the meaning set forth below:

(1)         “Affiliated Companies” shall mean the Company, all of its
subsidiaries, and any other entities controlled by, controlling, or under common
control with the Company, including any successors thereof, except that,
following the consummation of a Change in Control, for purposes of §§ 5(B) and
5(C), Affiliated Companies shall be limited to the Company and it subsidiaries
as of immediately prior to the consummation of such Change in Control.
 
(2)         “Change in Control” has the meaning given such term in the Company’s
2009 Employee Stock Plan, as in effect on the Effective Date.
 
(3)         “Confidential Information” shall mean all trade secrets, proprietary
data, and other confidential information of or relating to any Affiliated
Company, including without limitation financial information, information
relating to business operations, services, promotional practices, and
relationships with customers, suppliers, employees, independent contractors, or
other parties, and any information which any Affiliated Company is obligated to
treat as confidential pursuant to any course of dealing or any agreement to
which it is a party or otherwise bound, provided that Confidential Information
shall not include information that is or becomes available to the general public
and did not become so available through any breach of this Agreement by Employee
or Employee’s breach of a duty owed to the Company.
 
(4)         “Restricted Period” shall mean the two-(2-) year period following
Employee’s termination of employment with the Company or any Affiliated Company
(whether pursuant to this Agreement or otherwise) for any reason.
 
(5)         “Solicit” shall mean any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
persuading, encouraging or requesting any person or entity, in any manner, to
take or refrain from taking any action; provided, however, that the term
“Solicit” shall not include general advertisements by an entity with which
Employee is associated or other communications in any media not targeted
specifically at any specific individual described in § 5(C) or 5(D).

 
-5-

--------------------------------------------------------------------------------

 
 
(G)         Enforcement; Remedies; Blue Pencil. Employee acknowledges that: (1)
the various covenants, restrictions, and obligations set forth in this § 5 are
separate and independent obligations, and may be enforced separately or in any
combination; (2) the provisions of this § 5 are fundamental and essential for
the protection of the Company’s and the Affiliated Companies’ legitimate
business and proprietary interests, and the Affiliated Companies (other than the
Company) are intended third-party beneficiaries of such provisions; (3) such
provisions are reasonable and appropriate in all respects and impose no undue
hardship on Employee; and (4) in the event of any violation by Employee of any
of such provisions, the Company and, if applicable, the Affiliated Companies,
will suffer irreparable harm and their remedies at law may be inadequate. In the
event of any violation or attempted violation of any provision of this § 5 by
Employee, the Company and the Affiliated Companies, or any of them, as the case
may be, shall be entitled to a temporary restraining order, temporary and
permanent injunctions, specific performance, and other equitable relief, without
any showing of irreparable harm or damage or the posting of any bond, in
addition to any other rights or remedies that may then be available to them,
including, without limitation, money damages and the cessation of the payment or
provision of the severance payments and benefits as contemplated under § 7(D).
If any of the covenants set forth in this § 5 is finally held to be invalid,
illegal or unenforceable (whether in whole or in part), such covenant shall be
deemed modified to the extent, but only to the extent, of such invalidity,
illegality or unenforceability, and the remaining such covenants shall not be
affected thereby.
 
§ 6. Termination.
 
(A)        Employee’s employment with the Company and the Term of this
Agreement:
 
(1)         shall terminate automatically upon the death of Employee;
 
(2)         may be terminated by Employee other than for Good Reason (as defined
below) upon not less than ninety (90) days’ prior written notice given to the
Company;
 
(3)         may be terminated by the Company without Cause upon written notice
to Employee at any time, which termination shall be effective immediately or as
of such later date as specified in such notice (not to exceed thirty (30) days
without Employee’s consent);
 
(4)         may be terminated by Employee at any time for Good Reason upon not
less than thirty (30) days’ prior written notice to the Company; or
 
(5)         may be terminated by the Company immediately upon notice to Employee
at any time (a) for Cause or (b) if Employee is then under a Long-Term
Disability (as defined below).
 
(B)         For purposes of this Agreement:
 
(1)         “Cause” shall mean any one or more of the following:
 
(a)         (i) an indictment of Employee, or plea of guilty or plea of nolo
contendere by Employee, to a charge of an act constituting a felony under the
federal laws of the United States, the laws of any state, or any other
applicable law, (ii) fraud, embezzlement, or misappropriation of assets, (iii)
willful misfeasance or dishonesty, or (iv) other actions or criminal conduct
which materially and adversely affects the business (including business
reputation) or financial condition of the Company;

 
-6-

--------------------------------------------------------------------------------

 

(b)         the continued failure of Employee to (i) perform substantially
Employee’s duties with the Company (other than any such failures resulting from
incapacity due to physical or mental illness), (ii) observe all material
obligations and conditions to be performed and observed by Employee under this
Agreement, or (iii) perform his duties in accordance, in all material respects,
with the policies and directions established from time to time by the Board or a
duly authorized Board committee (any such failure, a “Performance Failure”), and
to correct such Performance Failure within not more than fifteen (15) days
following written notice from the Board delivered to Employee, which notice
specifically identifies the manner in which the Board believes that Employee has
not substantially performed; or
 
(c)         having corrected (or the Company having waived the correction of) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type or nature).
 
For purposes of whether or not conduct constituting Cause has occurred, any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of the Company. The cessation of employment of
Employee shall not be deemed to be for Cause unless and until there shall have
been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to Employee and Employee is given an opportunity,
together with counsel, to be heard before the Board), finding that, in the
opinion of the Board, Employee is guilty of the conduct described in clause (a)
(other than clause (i)), (b) or (c) above.
 
(2)         “Long-Term Disability” shall mean that, because of physical or
mental incapacity, it is more likely than not that Employee will be unable,
within 180 days after such incapacity commenced, to perform the essential
functions of his position with the Company, with or without reasonable
accommodation. In the event of any disagreement about whether or when Employee
is under a Long-Term Disability, the question shall be determined:
 
(a)         by a physician selected by agreement between the Parties if such a
physician is selected within ten (10) days after either Party requests the other
to so agree; or, if not,
 
(b)         by two physicians, the first of whom shall be selected by Employee
and the second of whom shall be selected by the Company or, if Employee fails to
make a selection within ten (10) days after being requested to do so by the
Company, the second physician shall be selected by the first physician; and
 

 
-7-

--------------------------------------------------------------------------------

 
 
(c)         if the two physicians fail to agree, a third physician selected by
the first two physicians. Employee shall submit to all reasonable examinations
requested by any such physicians.

(3)         “Good Reason” shall mean the occurrence, without Employee’s consent,
of (a) a significant reduction in Employee’s Base Salary, except for any
decrease that is generally applicable to other similarly situated senior
executives of the Company; (b) the failure of the Company to pay or provide to
Employee when due any material amount of compensation or material benefit that
is required to be paid or provided under this Agreement, after written notice of
such purported failure is provided to the Company by Employee and the Company is
given a reasonable opportunity to cure such failure; (c) a material and adverse
change (which shall in no event arise from an enhancement of or addition to
Employee’s responsibilities) in Employee’s responsibilities from the
responsibilities customarily associated with a senior executive position in a
company of the size and nature of the Company; or (d) the failure of the Company
to obtain the written agreement of any successor to the Company or the business
of the Company to assume this Agreement (solely to the extent such assumption
does not occur by operation of law).
 
§ 7. Severance.
 
(A)         Termination by the Company Other than for Cause or due to Employee’s
Death or Long-Term Disability or by Employee for Good Reason. In the event that
(i) during the Term (or during the one-year period following the expiration of
the Term due to non-renewal of this Agreement at the election of the Company),
the Company terminates Employee’s employment without Cause pursuant to § 6(A)(3)
(for the avoidance of doubt, other than due to Employee’s death or Long-Term
Disability, which shall be governed by § 7(B) below) or (ii) during the Term,
Employee terminates his employment for Good Reason pursuant to § 6(A)(4), and,
within fifty (50) days following Employee’s date of termination, Employee
provides the Company with (and does not revoke such release prior to the date
specified therein) a separate, written release in substantially the form
attached hereto as Exhibit A (the “Release”), Employee shall receive the
following payments and benefits at the times specified below (subject to § 12 of
this Agreement, including the Delay of Payment provision in § 12(B)):
 
(1)         Employee’s accrued and unpaid Base Salary and accrued and unused
vacation through the date of termination, to the extent not theretofore paid
(the “Accrued Obligations”), which payments shall not be subject to the Release
and shall be paid within thirty (30) days of the date of termination;

 
-8-

--------------------------------------------------------------------------------

 
 
(2)         “Termination Compensation” equal to two years of Employee’s Base
Salary (not taking into account any reduction in Base Salary that serves as the
basis for a termination for Good Reason), payable in equal installments (no less
frequently than monthly) over a 24-month period (the “Severance Period”)
(commencing with the first payroll period following the sixtieth (60th) day
after Employee’s date of termination of employment) in accordance with the
Company’s general policies and procedures for the payment of salaries to its
executive officers;

(3)         “Termination Short-Term Bonus” equal to two times the Target Bonus
Amount, payable in equal installments (no less frequently than monthly) over the
Severance Period (commencing with the first payroll period following the
sixtieth (60th) day after Employee’s date of termination of employment) in
accordance with the Company’s general policies and procedures for the payment of
salaries to its executive officers (the Termination Compensation and Termination
Short-Term Bonus, collectively, the “Severance Benefits”);
 
(4)         During the one-year period following the date of termination,
Employee shall be entitled to full executive outplacement assistance with an
agency selected by the Company with the fee paid by the Company in an amount not
to exceed five percent (5%) of Employee’s Base Salary;
 
(5)         If the Company’s severance plan of general applicability as in
effect on Employee’s date of termination provides for continued payment by the
Company of all or a portion of the cost of the premiums for continuation
coverage under the Company’s health care plan pursuant to Section 4980B of the
Code (“COBRA Coverage”) and provided Employee elects COBRA Coverage, Employee
shall be provided with the same premium payment or supplement on the same basis,
and to the same extent (in no event to exceed a period of 12 months), as
provided to other terminated employees generally under the Company’s severance
plan, to the extent permissible under applicable law, including Section 105(h)
of the Code; and
 
(6)         Any other benefits (other than benefits under any severance or
termination pay plan of the Company or any Affiliated Entity) that are otherwise
required to be provided to Employee or to which Employee is otherwise eligible
to receive through the date of termination under the terms of the applicable
Company plan shall be provided to Employee consistent with the terms of the
applicable Company plan (the “Other Benefits”).
 
(B)         Due to Employee’s Death or Long-Term Disability, by the Company for
Cause or by Employee Other than for Good Reason. If, during the Term, Employee’s
employment is terminated by reason of his death or Long-Term Disability, by the
Company for Cause or voluntarily by Employee for any reason other than for Good
Reason, the Company’s obligations to Employee shall be limited to the following
(1) the payment of the Accrued Obligations and (2) the timely payment or
provision of the Other Benefits. The Accrued Obligations shall be paid to
Employee or his estate or beneficiary in the event of his death, as applicable,
in a lump sum in cash within thirty (30) days of the date of termination.


 
-9-

--------------------------------------------------------------------------------

 
 
(C)         Full Settlement. Except as expressly provided in this § 7, Employee
shall have no right to receive any compensation or other benefits under this
Agreement as a result of or in connection with the termination of his employment
with the Company or for any period after such termination.

(D)        Cessation of Payments and Benefits. Notwithstanding any other
provision of this Agreement to the contrary, the obligation of the Company to
pay or provide the Severance Benefits and the benefits under §§ 7(A)(4) and (5)
that are otherwise payable or to be provided following termination of Employee’s
employment with the Company shall automatically and immediately terminate upon a
breach by Employee of this Agreement, including without limitation a breach of
Employee’s obligations under § 5, other than an immaterial and inadvertent
breach that is discontinued and/or remedied (to the extent subject to cure) by
Employee promptly.
 
§ 8. Limitation on Payments Under Certain Circumstances.
 
(A)        Anything in this Agreement to the contrary notwithstanding, in the
event the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject Employee to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to this Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Employee would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that Employee would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, Employee shall
receive all Agreement Payments to which Employee is entitled hereunder.
 
(B)         If the Accounting Firm determines that the aggregate Agreement
Payments should be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount, the Company shall promptly give
Employee notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this § 8 shall be binding
upon the Company and Employee and shall be made as soon as reasonably
practicable and in no event later than thirty (30) days following the date of
termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits under the following sections in
the following order: (1) first, any Payments under § 7(A)(4); (2) second, any
Payments under § 7(A)(5); (3) third, any Payments under § 7(A)(2); and (4)
fourth, any Payments under § 7(A)(3). All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

 
-10-

--------------------------------------------------------------------------------

 

(C)         As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Employee pursuant to this Agreement that should
not have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of Employee pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Safe Harbor Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or Employee that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, Employee
shall promptly (and in no event later than sixty (60) days following the date on
which the Overpayment is determined) pay any such Overpayment to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount shall be payable by
Employee to the Company if and to the extent such payment would not either
reduce the amount on which Employee is subject to tax under Sections 1 and 4999
of the Code or generate a refund of such taxes. If the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of Employee together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.
 
(D)         To the extent requested by Employee, the Company shall cooperate
with Employee in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Employee (including
without limitation Employee’s agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, including that set
forth in § 5 of this Agreement) before, on or after the date of a change in
ownership or control of the Company (within the meaning of Q&A-2(b) of the final
regulations under Section 280G of the Code), such that payments in respect of
such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the regulations under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of the regulations under Section 280G of the Code in
accordance with Q&A-5(a) of the regulations under Section 280G of the Code.

 
-11-

--------------------------------------------------------------------------------

 
 
(E)         § 8 Definitions. The following terms shall have the following
meanings for purposes of this § 8:
 
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under § 8 and is reasonably acceptable to Employee, which firm
shall not, without Employee’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the change in control or
ownership.

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to Employee’s taxable income for the immediately
preceding taxable year, or such other rate(s) as the Accounting Firm determined
to be likely to apply to Employee in the relevant tax year(s).
 
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
 
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Employee, whether paid or payable pursuant to this Agreement or otherwise.
 
“Safe Harbor Amount” means (A) 3.0 times Employee’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (B) $1.00.
 
§ 9. Company Policies. Employee acknowledges that at all times he and the
compensation he receives (or is eligible to receive) from the Company pursuant
to this Agreement or otherwise shall be subject to the policies of the Company,
including the Company’s stock ownership guidelines and clawback or recoupment
policies, as in effect from time to time.
 
§ 10. Capacity. Employee represents and warrants to the Company that he has the
capacity and right to enter into this Agreement and perform all of his
obligations under this Agreement without any restriction.

 
-12-

--------------------------------------------------------------------------------

 
 
§ 11. Remedies. Subject to the right of the Company and the Affiliated Companies
to exercise the remedies described in § 5 of this Agreement in any court having
jurisdiction or the right of Employee to challenge, defend or contest same in
any court having jurisdiction, all disagreements and controversies arising with
respect to this Agreement, or with respect to its application to circumstances
not clearly set forth in this Agreement, shall be settled by binding arbitration
to be held, and the award made, in Hamilton, Ohio, pursuant to the
then-applicable Commercial Arbitration Rules of the American Arbitration
Association. In any such arbitration, the arbitrators shall consist of a panel
of three arbitrators, which shall act by majority vote and which shall consist
of one arbitrator selected by the Party on one side of the issue subject to the
arbitration, one arbitrator selected by the Party on the other side of the
issue, and a third arbitrator selected by the two arbitrators so selected, who
shall be either a certified public accountant or an attorney at law licensed to
practice in the State of Ohio and who shall act as chairman of the arbitration
panel; provided that, if the Party on one side of the issue selects its
arbitrator for the panel and the other Party fails so to select its arbitrator
within ten (10) business days after being requested by the first Party to do so,
then the sole arbitrator shall be the arbitrator selected by the first Party. A
decision in any such arbitration shall apply both to the particular question
submitted and to all similar questions arising thereafter and shall be binding
and conclusive upon both Parties and shall be enforceable in any court having
jurisdiction over the Party to be charged. Each Party shall bear the cost of its
own attorney’s fees. However, if Employee prevails in a challenge to the
Company’s determination as to the basis or lack of basis for his termination or
if Employee prevails on any claim that he was discriminated against in violation
of any federal, state or local law, the Company shall reimburse Employee for any
applicable filing fee and any reasonable costs or expenses incurred in such
challenge, including reasonable attorney’s fees. All other costs and expenses of
arbitration shall be borne by the Company. All rights and remedies of each Party
under this Agreement are cumulative and in addition to all other rights and
remedies that may be available to that Party from time to time, whether under
any other agreement, at law or in equity.

§ 12. Section 409A of the Code.
 
(A)         General. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code and the Treasury regulations relating
thereto, or an exemption to Section 409A of the Code, and it shall be considered
and interpreted in accordance with such intent. Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A of
the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A of
the Code deferral election rules and the exclusion under Section 409A of the
Code for certain short-term deferral amounts. All payments to be made upon a
termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A of the Code. Despite any contrary
provision of this Agreement, any references to “termination of employment” or
the “date of termination” (or any similar term) shall mean and refer to the date
of Employee’s “separation from service,” as that term is defined in Section 409A
of the Code and Treasury Regulation Section 1.409A-1(h). In no event may
Employee directly or indirectly designate the calendar year of any payment under
this Agreement.

 
-13-

--------------------------------------------------------------------------------

 
 
(B)         Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if Employee is considered a “specified employee” for
purposes of Section 409A (as determined in accordance with the methodology
established by the Company as in effect on the date of termination), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to Employee under this Agreement
during the six-month period following his separation from service (as determined
in accordance with Section 409A of the Code) on account of his separation from
service shall be accumulated and paid to Employee on the first business day of
the seventh month following his separation from service (the “Delayed Payment
Date”) together with interest at the short-term applicable federal rate with
semiannual compounding under Section 1274(d) of the Code for the month prior to
the month in which the separation from service occurs from the date such amount
would have been paid but for this § 12(B) to the day prior to actual payment
date. If Employee dies during the Section 409A postponement period, the amounts
and entitlements delayed on account of Section 409A shall be paid to the
personal representative (with interest as provided above) of his estate on the
first to occur of the Delayed Payment Date or thirty (30) days after the date of
Employee’s death.

(C)         In-Kind Benefits and Reimbursements. Notwithstanding any other
provision of this Agreement to the contrary, all (1) reimbursements and (2)
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during Employee’s lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (c) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
 
§ 13. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
§ 14. Survival. Upon the expiration of the Term or other termination of this
Agreement, the respective rights and obligations of the Parties shall survive
such expiration or other termination to the extent necessary to carry out the
intentions of the Parties under this Agreement. The termination of Employee’s
employment by the Company (for any reason) shall not relieve either Party of its
obligations existing at, arising as a result of, or relating to acts or
omissions occurring prior to, such termination. Without limiting the generality
of the preceding sentence, in no event shall the termination of such employment
modify or affect any obligations of Employee or rights of the Company or the
Affiliated Companies under § 5 of this Agreement, all of which shall survive the
termination of such employment.

 
-14-

--------------------------------------------------------------------------------

 
 
§ 15. Notices. All notices and other communications under this Agreement to
either Party shall be in writing and shall be deemed given when (a) delivered
personally to that Party, (b) telecopied (which is confirmed) to that Party, (c)
mailed by certified mail (return receipt requested) to that Party at the address
for that Party set forth in this Agreement, or (d) delivered to Federal Express,
UPS, or any similar express delivery service for delivery the next business day
to that Party at that address.

If to the Company:
First Financial Bancorp.

201 East Fourth Street
Cincinnati, Ohio 45202
Attention: General Counsel
 
If to Employee: At the most recent address on file at the Company.
 
Either Party may change its address for notices under this Agreement by giving
the other Party written notice of such change.
 
§ 16. Severability. The intention of the Parties is to comply fully with all
rules, laws, and public policies to the extent possible. If and to the extent
that any court of competent jurisdiction is unable to so construe any provision
of this Agreement and holds that provision to be invalid, such invalidity shall
not affect the remaining provisions of this Agreement, which shall remain in
full force and effect. With respect to any provision in this Agreement finally
determined by such a court to be invalid or unenforceable, such court shall have
jurisdiction to reform this Agreement to the extent necessary to make such
provision valid and enforceable, and, as reformed, such provision shall be
binding on the Parties.
 
§ 17. Non-Waiver. No failure by either Party to insist upon strict compliance
with any term of this Agreement, to exercise any option, to enforce any right,
or to seek any remedy upon any default of the other Party shall affect, or
constitute a waiver of, the other Party’s right to insist upon such strict
compliance, exercise that option, enforce that right, or seek that remedy with
respect to that default or any prior, contemporaneous, or subsequent default. No
custom or practice of the Parties at variance with any provision of this
Agreement shall affect or constitute a waiver of either Party’s right to demand
strict compliance with all provisions of this Agreement.

 
-15-

--------------------------------------------------------------------------------

 
 
§ 18. Complete Agreement. This Agreement and all documents referred to in this
Agreement, all of which are hereby incorporated herein by reference, contain the
entire agreement between the Parties and supersede all other agreements and
understandings between the Parties with respect to the subject matter of this
Agreement, including the Prior Agreement. This Agreement shall be of no force or
effect unless and until executed and delivered by both Employee and a duly
authorized representative of the Company. No alterations, additions, or other
changes to this Agreement shall be made or be binding unless made in writing and
signed by both Parties. To the extent determined necessary to comply with the
Guidance on Sound Incentive Compensation Policies issued by the Office of the
Comptroller of the Currency, the Board of Governors of the Federal Reserve
System, the Federal Deposit Insurance Corporation and the Office of Thrift
Supervision on June 21, 2010, as it may be implemented and interpreted from time
to time, the Parties mutually agree to amend the provisions of this Agreement
and to cooperate in good faith with respect thereto.
 
§ 19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio applicable to contracts to be
executed and performed entirely in such state.

§ 20. Captions. The captions of the various sections of this Agreement are not
part of the context of this Agreement, are only guides to assist in locating
those sections, and shall be ignored in construing this Agreement.
 
§ 21. Genders and Numbers. Where permitted by the context, each pronoun used in
this Agreement includes the same pronoun in other genders and numbers, and each
noun used in this Agreement includes the same noun in other numbers.
 
§ 22. Successors. This Agreement shall be personal to Employee, and no rights or
obligations of Employee under this Agreement may be assigned or delegated by
Employee to any person. Any assignment or attempted assignment by Employee in
violation of the preceding sentence shall be null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the heirs, personal representatives, successors, and
assigns of each Party. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.
 
§ 23. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same Agreement.

 
-16-

--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 
EMPLOYEE
 
FIRST FINANCIAL BANCORP.
       
/s/Gregory A. Gehlmann
 
By: 
/s/Claude E. Davis
Gregory A. Gehlmann
   
Name: Claude E. Davis
     
Title: President and Chief Executive Officer
       
December 31, 2010
   
December 28, 2010
Date
   
Date

 
 
-17-

--------------------------------------------------------------------------------

 


AGREEMENT AND GENERAL RELEASE


First Financial Bancorp., an Ohio corporation (the “Company”), and its
subsidiaries and affiliates (collectively, with the Company, “FFB”) and Gregory
A. Gehlmann, Employee’s heirs, executors, administrators, successors, and
assigns (collectively referred to throughout this Agreement as “Employee”),
agree that:


1.           Last Day of Employment. Employee’s employment with FFB will end
effective ________________ (the “Severance Date”). In no circumstance shall
Employee sign this Agreement and General Release (this “Agreement”) prior to the
Severance Date, and Employee must sign and return this Agreement (if at all) no
later than ________, which is the fiftieth (50th) day following the Severance
Date.


2.           General Release of All Claims.


a.    For and in consideration of the payments and other benefits due to
Employee pursuant to Section 7 of the Employment and Non-competition Agreement
entered into as of December [●], 2010, by and between the Company and Employee
(the “Employment Agreement”), and for other good and valuable consideration,
Employee knowingly and voluntarily releases and forever discharges FFB, any and
all of its parent corporations, affiliates, subsidiaries, divisions,
predecessors, insurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, which Employee has or may have
against Releasees as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:


 
§
Title VII of the Civil Rights Act of 1964;

 
§
Sections 1981 through 1988 of Title 42 of the United States Code;

 
§
The Employee Retirement Income Security Act of 1974 (except for any vested
benefits under any tax-qualified benefit plan);

 
§
The Immigration Reform and Control Act;

 
§
The Americans with Disabilities Act of 1990;

 
§
The Age Discrimination in Employment Act of 1967;

 
§
The Worker Adjustment and Retraining Notification Act;

 
§
The Fair Credit Reporting Act;

 
§
The Family and Medical Leave Act;

 
§
The Equal Pay Act;

 
§
The Ohio Fair Employment Practice Law – Ohio Rev. Code Ann. § 4112.01 et seq.;

 
§
The Ohio Whistleblower Protection Law – Ohio Rev. Code Ann. § 4113.51 et seq.;


 

--------------------------------------------------------------------------------

 

 
§
The Ohio Statutory Provisions Regarding Retaliation/Discrimination for Filing a
Worker’s Compensation Claim – Ohio Rev. Code Ann. § 4123.90;

 
§
The Ohio Equal Pay Law – Ohio Rev. Code Ann. § 4111.13 et seq.;

 
§
The Ohio State Wage Payment and Work Hour Laws;

 
§
Any other federal, state or local law, rule, regulation, or ordinance;

 
§
Any public policy, contract, tort, or common law; or

 
§
Any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.



b.    If any claim is not subject to release, to the extent permitted by law,
Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multiparty action or proceeding based on such a claim in which FFB
or any other Releasee identified in this Agreement is a party.


c.    FFB and Employee acknowledge that this Agreement does not limit either
party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency. To the extent
permitted by law, Employee agrees that if an administrative claim is made to, or
other proceedings initiated with, a federal, state or local governmental agency,
Employee shall not be entitled to recover any individual monetary relief,
remuneration, damages, compensation or other individual remedies of any type
whatsoever from Releasees.


d.    Notwithstanding anything else herein to the contrary, the release
contained in this Agreement shall not affect, and Employee does not waive: (i)
rights to indemnification Employee may have under (A) applicable law, (B) any
other agreement between Employee and any Releasee and (C) as an insured under
any director’s and officer’s liability insurance policy now or previously in
force; (ii) any right Employee may have to obtain contribution in the event of
the entry of judgment against Employee as a result of any act or failure to act
for which both Employee and FFB are jointly responsible; (iii) Employee’s rights
to vested benefits and payments under any equity incentive plan or award
agreement or under any retirement plan, welfare benefit plan or deferred
compensation plan, all of which shall remain in effect in accordance with the
terms and provisions of such plan or agreement; (iv) Employee’s rights as a
stockholder of the Company; or (v) any unsatisfied obligations under Section 7
of the Employment Agreement or rights under Section 8 of the Employment
Agreement.


3.           No Consideration Absent Execution of this Agreement. Employee
understands and agrees that Employee would not receive the monies and/or
benefits under Section 7 of the Employment Agreement except for Employee’s
execution of this Agreement and the fulfillment of the obligations and promises
contained under Section 5 of the Employment Agreement.
 
4.            Acknowledgments and Affirmations.


a.     Employee affirms that Employee has complied with all laws and regulations
applicable to FFB’s operations.

 
A-2

--------------------------------------------------------------------------------

 


b.     Employee affirms that Employee has not filed, caused to be filed, or
presently is not a party to any claim against FFB.
 
c.     Employee affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled.
 
d.    Employee affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or related state or
local leave or disability accommodation laws.
 
e.     Employee affirms that Employee has no known workplace injuries or
occupational diseases.


f.    Employee affirms that Employee has not divulged any of FFB’s Confidential
Information (as defined in the Employment Agreement) and will continue to
maintain the confidentiality of such information consistent with statute or
common law, FFB’s policies and/or Employee’s agreement(s) with FFB.


g.    Employee affirms that he has not violated and will continue to comply with
the non-competition, non-solicitation and non-disparagement covenants set forth
in the Employment Agreement.


h.    Employee affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by FFB or its officers, including any
allegations of corporate fraud.


i.     Employee affirms that all of FFB’s decisions regarding Employee’s pay and
benefits through the date of Employee’s Severance Date were not discriminatory
based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.


j.     Employee affirms that any stock options granted to Employee under any FFB
option program that have not vested by Employee’s Severance Date shall be
considered lapsed, and be forever unexercisable by Employee unless otherwise
provided by the terms of the applicable plan document for those options. At
Employee’s Severance Date, any vested stock options will be treated in
accordance with the terms of the applicable plan document for those options.


5.           Reimbursement of Expenses. FFB agrees to reimburse Employee in
accordance with FFB policy for reasonable and ordinary expenses that Employee
incurred in connection with the services that Employee rendered on behalf of FFB
prior to Employee’s Severance Date. Employee agrees to file an expense report
reflecting all such outstanding expenses no later than ten (10) calendar days
following Employee’s Severance Date.

 
A-3

--------------------------------------------------------------------------------

 


6.            Return of Property and Confidential Information.
 
a.    Employee affirms that Employee has returned all of FFB’s property,
documents, and/or any Confidential Information in Employee’s possession or
control on or before Employee’s Severance Date, including but not limited to
Employee’s FFB credit card(s), Employee’s FFB identification card, FFB branch or
office keys, and all FFB files, books, documents and records (whether in paper
or electronic form).
 
b.    Employee acknowledges and agrees that Employee is in possession of all of
Employee’s property that Employee had at FFB’s premises and that FFB is not in
possession of any of Employee’s property.


7.           Cooperation. Employee agrees to fully cooperate in and assist with
any litigation or federal, state or local governmental agency proceedings
involving FFB for which Employee’s testimony or cooperation is requested by FFB.


8.           No Admission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by Releasees of
wrongdoing or evidence of any liability or unlawful conduct of any kind.


9.          Amendment. This Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Agreement.


10.        Agreement Not Assignable. Neither this Agreement nor any right or
interest hereunder shall be assignable by Employee or any beneficiary or legal
representative of Employee without the prior written consent of an officer of
FFB.


11.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to its conflict of
laws provisions. Any controversy or claims arising out of or relating to this
Agreement shall settled by binding arbitration in accordance with Section 11 of
the Employment Agreement.


12.         Severability. Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.


EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE. EMPLOYEE ALSO IS ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS AGREEMENT AND GENERAL
RELEASE.

 
A-4

--------------------------------------------------------------------------------

 


EMPLOYEE MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT AND GENERAL
RELEASE. ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO
____________ [IDENTIFY COMPANY REPRESENTATIVE] AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE.”  THE REVOCATION MUST BE
PERSONALLY DELIVERED TO _________________ [IDENTIFY COMPANY REPRESENTATIVE] OR
HIS/HER DESIGNEE, OR MAILED TO ____________________ [IDENTIFY COMPANY
REPRESENTATIVE] AND BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE
SIGNS THIS AGREEMENT AND GENERAL RELEASE.
 
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP-TO-TWENTY-ONE (21) CALENDAR-DAY CONSIDERATION PERIOD.
 
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.
 
The parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:



EMPLOYEE
 
FIRST FINANCIAL BANCORP.
           
By:
 
Gregory A. Gehlmann
   
[Name of Person Signing]
     
[Title of Person Signing]
       
Date:
   
Date:
 

 
 
A-5

--------------------------------------------------------------------------------

 